DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 January 2021, 23 September 2021 and 18 January 2022 were filed prior to the mailing date of the office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because most of the figures are not legible, see for example Fig. 14, part 430. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Objections
Applicant is advised that should claim 1 be found allowable, claim 7 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
In this instant case,  when reading the preamble in the context of the entire claim, the recitation “conveyance device for a wire harness manufacturing system” or “the conveyance device being provided along the plurality of processing zones”  in the preamble of claim 7 is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention' s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  
Claim 2, lines 2-3: “further comprising a routing processing device provided along the conveyance device and configured to place the subassembly onto each work board.”
Claim 9, lines 2-4: “the mounting unit includes a slide member configured to grasp the connection component and capable of freely protruding and retracting relative to the work board.”
Claim 10, lines 4-5: “the control unit is configured to move the body part relative to the work board based on the path information.”

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “a circulation conveyer” in claim 1, line 8 and claim 7 line 9 renders claims indefinite because in line 5 of claim 1 recites “a conveyance device”… including: work boards, a circulation conveyer and a raiser. However, para. [0034] states “[A]s illustrated in Fig. 4, the conveyance device 3 is formed as a circulation conveyer (hereinafter also referred to as the "circulation conveyer 3") configured to circulate in the up-down direction H. The circulation conveyer 3 includes the work boards 31 in a number corresponding to the number of the processing zones 21 to 26, a conveyer 32 configured to sequentially convey each work board 31 to the processing zones 21 to 26, a raiser 33”. Therefore, it is unclear whether the recited “conveyance device” includes work boards as recited in claim 1 or “circular conveyer” includes work boards 31 as stated in specification. 

Further, the recited limitation in lines 13-16, “a raiser configured to set each work board to a stand-up state in which one of edge parts extending in a conveyance direction of the work board is positioned on an upper side of the other edge part in the work board, and to set the work board in the stand-up state to the horizontal state.” is confusing because it is unclear the work board is positioned on “an upper side” E as recited in lines 13-16 or it is positioned on a lower side F as presented in Fig. 8, para. [0027].  It is unclear how the work board is positioned on “an upper side of the other edge part in the work board”. 
 

 Claims 2-6 and 8-25 depend on claim 1. Therefore, claims 1-25 are rejected. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kenji (JP2015185516, hereafter Kenji ‘516, one of the references submitted with IDS dated 23 September 2021).
Kenji ‘516 reads on the claims as follows: 

[AltContent: arrow][AltContent: textbox (horizontal state)][AltContent: arrow][AltContent: textbox (processing zones)][AltContent: textbox (stand-up state)][AltContent: arrow]
    PNG
    media_image1.png
    302
    661
    media_image1.png
    Greyscale

			Modified Fig. 1, Kenji ‘516.
Claims 1 and 7. A wire harness manufacturing system (wiring work apparatus 1, Figs. 1 to 8, para. [0018]), the wire harness manufacturing system including a plurality of processing zones (a plurality of stages in which work is performed on the wiring board from one side
or both sides, para. [0006], see modified Fig. 1 above), being configured to manufacture a wire harness by using a subassembly (see Fig. 2) including a plurality of electrical lines to each of which a connection component is attached, and including a conveyance device (transport means 3, Fig. 1), the conveyance device including: 
work boards (wiring board 21, Fig. 1) in a number at least corresponding to the number of the plurality of processing zones (see wiring boards 21 in Fig. 1); 
a circulation conveyer (transport means 3, Fig. 1, same as conveyance device, see specification para. [0034]) configured to sequentially convey each work board in a horizontal state from an upstream side to a downstream side on a downstream conveyance path along the plurality of processing zones and then return the work board from the downstream side to the upstream side on an upstream conveyance path (1 and 2 show the transport direction, the return direction, the width direction, the vertical direction, the upstream side and the downstream side in the transport direction, and the first work side and the second work side in the width direction, para. [0018]); and 
a raiser (support means 23 for rotatably supporting the plate 21, Figs. 1, 4A to 4C) configured to set each work board to a stand-up state (wiring plate 21 in modified Fig. 1 above and Fig. 4C) in which one of edge parts extending in a conveyance direction of the work board is positioned on an upper side of the other edge part in the work board, and to set the work board in the stand-up state to the horizontal state (see modified Fig. 1 above).

Claim 6. The wire harness manufacturing system according to claim 1, wherein the conveyance device further includes a drive unit (transport means 3 includes two sets of chains 31 and motor, para. [0023]) configured to drive the conveyer to intermittently convey the work boards.

Note: Regarding claim 7, see claim 7 objections above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kenji ‘516 in view of Maki (US 20180108458).
Regarding claims 2, 4-5 and 8-10, Kenji ‘516 does not teach a routing processing device provided along the conveyance device or an image capturing device provided along the conveyance device, or a conduction examination device or a mounting unit attached to a leading end of the body part or a control unit storing a plurality of pieces of path information. 
However, Maki teaches a wire harness assembling device in which, 
[Claim 2] further comprising a routing processing device (electrical wire group processing device 80, Fig. 12, para. [0119]) provided along the conveyance device and configured to place the subassembly onto each work board.

[Claim 4] further comprising an image capturing device (image acquisition system 90, Fig. 12) provided along the conveyance device and configured to capture an image of a wire harness on each work board.

[Claim 5] further comprising a conduction examination device (electrical wire checking portion 26, the electrical wire checking portion can detect that a terminal-equipped electrical wire 12 is held by a setting bar 50 by detecting electrical conduction of a pair of elastic sandwiching pieces 53, para. [0097-0100]) provided along the conveyance device and configured to perform conduction examination of a wire harness on each work board.

[Claim 8] the subassembly, the routing processing device comprising: 
a body part (robot arm 86, Fig. 12) capable of freely moving relative to the work board (the robot arm 86 to move the processing operation unit 88 to any position relative to the wire harness assembling device 20, para. [0122]) along a shape in which the wire harness is to be manufactured by the wire harness manufacturing system; and 
a mounting unit (processing operation unit 88, Fig. 12, para. [0122]) attached to a leading end of the body part (provided at a leading end portion of the robot arm 86, para. [0122]) and configured to receive the subassembly from a supply device that supplies the subassembly and place each connection component of the subassembly at a position on the work board along the shape of the wire harness.

[Claim 9] wherein the mounting unit includes a slide member configured to grasp the connection component and capable of freely protruding and retracting relative to the work board (processing operation unit 88 performs, as processing for forming branches, processing for collecting portions of electrical wires 121, para. [0123]).

[Claim 10] further comprising a control unit (processing control unit 82, Fig. 12) storing a plurality of pieces of path information based on the shape of the wire harness, and the control unit is configured to move the body part relative to the work board based on the path information.
Therefore, in view of the teachings of Maki, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the wire harness manufacturing system taught by Kenji ‘516 to add electrical wire group processing device 80 having robot arm 86 and a processing operation unit 88, image acquisition system 90, electrical wire checking portion 26, and processing control unit 82 so that it enables to program the procedures for determining the area to be processed, and position and orientation of the electrical wire group to be processed based on the image data acquired by the image acquisition system 90, during the manufacturing of the electrical wires wire harness. 

Regarding claim 3, Kenji ‘516 further teaches,
wherein the raiser is provided at a position corresponding to the routing processing device (support means 23 for rotatably supporting the plate 21, Figs. 1, 4A to 4C).

Claim(s) 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kenji ‘516 in view of Maki and further in view of Li (CN 101980034, see IDS dated 18 January 2022).
Regarding claim 11, Maki further teaches,
the examination device comprising: 
a conduction examination execution unit (electrical wire checking portion 26, para. [0111-0118]) configured to perform conduction examination between connection components included in an examination target wire harness; 
a determination unit (see Fig. 9, electrical wire checking portion can detect that a terminal-equipped electrical wire 12 is held by a setting bar 50 by detecting electrical conduction of a pair of elastic sandwiching pieces 53, para. [0100]) configured to determine whether connection between connection components included in the examination target wire harness is appropriate based on an examination result of the conduction examination by the conduction examination execution unit (the electrical wire checking portion 26 that is configured to check that the terminal-equipped electrical wires 12 are held by the setting bar 50 that is in the state of being attached to the frame 21, para. 0155]).
Therefore, in view of the teachings of Maki, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the wire harness manufacturing system taught by Kenji ‘516 to add an electrical wire checking portion 26 along with a determination unit so that it enables to determine the electrical wire checking results are acceptable and the wires are insertable into an electrical wire harness. 
Modified Kenji ‘516 does not teach a display unit configured to cause a display device to display a determination result by the determination unit. However, Li teaches a wire harness inspection system in which, 
a display control unit (system used in the detection method includes a wire harness detection tooling table, an I/O card, an acquisition card, a wire harness detection host, a detection information display screen, and a barcode printer, para. [0009] and test results are displayed on the wiring harness detection information display window, para. [0010]) configured to cause a display device to display a determination result by the determination unit, 
wherein, when a connection component, connection of which is determined to be inappropriate by the determination unit exists, the display control unit causes the display device to display error information including information of the connection component (if a bad situation is detected, it will be prompted through the detection information display window, para. [0018]), connection of which is determined to be inappropriate, together with wire harness image information that schematically illustrates the examination target wire harness.
Therefore, in view of the teachings of Li in [0009] and [0018-0020], it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the wire harness manufacturing system taught by Kenji ‘516 to add a display control unit so that it enables to display the wiring harness detection results in a display window. 

Regarding claim 12-16, Li further teaches,
[Claim 14] wherein, when a connection component, connection of which is determined to be inappropriate by the determination unit exists, the display control unit causes the display device to display connection component image information that schematically illustrates the connection component, connection of which is determined to be inappropriate, and connection component terminal information indicating a terminal of the connection component, connection of which is determined to be inappropriate (information displayed on the graphical interface includes: (1) error type, (2) the position of the error wire on the harness, (3) the pair where the error wire is located. The shape of the plug-in, (4) the color of the line and (5) the number of the line; and the interface prompts correction opinions, para. [0020]).

[Claims 12 and 15] wherein the display control unit displays the error information over the wire harness image information (see para. [0020]).

[Claims 13 and 16] wherein the display control unit displays, as the error information, image information that schematically illustrates a path between connection components, connection between which is determined to be inappropriate, over the wire harness image information (see para. [0020]).
Therefore, in view of the teachings of Li, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the wire harness manufacturing system taught by Kenji ‘516 to add a display control unit that enables to display the determination results as appropriate or inappropriate based on the determination tests while manufacturing a wire harness.  


 Claim(s) 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kenji ‘516 in view of Maki and Li as applied to claim 11 above, and further in view of Yin (CN 103499764)
Regarding claim 17, modified Kenji ‘516 does not teach a self-checking unit configured to determine whether the examination device can normally operate based on the detection results. However, Yin teaches a vehicle door wire harness connector detecting device, comprising: a control unit and connection unit in which, 
further comprising a self-check unit configured to determine whether the examination device can normally operate, wherein 
the self-check unit (first performs a self-test of the device, para. [0077]) causes the conduction examination execution unit to execute conduction examination between connection components included in a test-examination wire harness different from the examination target wire harness, and causes the determination unit to determine whether connection between connection components included in the test-examination wire harness is appropriate based on an examination result of the conduction examination of the test-examination wire harness by the conduction examination execution unit, and 
the self-check unit determines whether the examination device can normally operate based on a determination result of the test-examination wire harness by the determination unit.
It is evident from the para. [0077] and [0099] of Yin that one of ordinary skill in the art would have thought that using a self-test device would enable a determination unit to determine whether connection is appropriate based on the conduction examination and a self-check unit determines whether the examination device can normally operate based on the determination result.  Therefore, in view of the teachings of Yin, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the wire harness manufacturing device of Kenji ‘516 to add a self-check unit that enables to determine whether the connection is appropriate and to determine the examination device normally operates or not while manufacturing a wire harness. 

Claim(s) 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kenji ‘516 in view of Onishi (JP 2007333399).
Regarding claims 18-21, Kenji ‘516 does not teach an image capturing unit configured to capture an image of an examination target site of a wire harness and a display unit configured to display an examination target image and an examination reference image in an identical display region or a determination result input unit or an identification information setting unit or an examination condition setting unit or an image setting unit. However, Hideo teaches a wire harness inspecting device in which, 
[Claim 18] the examination device comprising: 
an image capturing unit (inspection processing device 150, Fig. 4) configured to capture an image of an examination target site of a wire harness; and 
a display unit (display unit 159, Fig. 4) configured to display an examination target image and an examination reference image in an identical display region based on examination target image data captured by the image capturing unit and examination reference image data as an examination reference for the examination target site, wherein, in a production line for the wire harness, through which one work board is sequentially moved to a plurality of work zones with an electrical line bundle as a fabrication target placed on the work board, the image capturing unit is provided in an examination zone downstream of a routing zone for wiring with the electrical line bundle among the plurality of work zones.

[Claim 19] a determination result input unit (inspection acceptance determination unit 54, Fig. 2) configured to input a determination result related to the examination target site in the examination target image displayed on the display unit; and a storage unit configured to store the examination target image data and the examination reference image data displayed on the display unit in association with determination result data based on the determination result input by the determination result input unit.

[Claim 20] wherein the image capturing unit (inspection processing device 150, Fig. 4) is disposed at a position facing at least one of a pair of edge parts extending in a conveyance direction of the work board conveyed to the examination zone with a work surface being in a horizontal state and a position facing the work surface of the work board.

[Claim 21] an identification information setting unit (position information addition section 30, Fig. 2, camera, a reader device, a touch pen device, or the like capable of reading the identification mark is used, para. [0041]) configured to set identification information of the wire harness; 
an examination condition setting unit (inspection processing unit 50, Fig. 2) configured to set the examination target site of the wire harness based on the identification information set by the identification information setting unit; and 
an image setting unit (imaging unit 40, Fig. 2) configured to determine the examination target image data and the examination reference image data based on the examination target site set by the examination condition setting unit, wherein the display unit displays the examination target image and the examination reference image based on the examination target image data and the examination reference image data determined by the image setting unit.
Therefore, in view of the teachings of Onishi, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the wire harness manufacturing device of Kenji ‘516 to add inspection processing device 150, inspection acceptance determination unit 54,  inspection processing device 150, and position information addition section 30 so that a display unit enable to display examination results and to display reference image data along with the examination target data while manufacturing a wire harness. 

Claim(s) 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kenji ‘516 in view of Kenji (JP2001324534, hereafter Kenji ‘534, see IDS dated 18 January 2022).
Regarding claims 22-25, Kenji ‘516 does not teach an examination jig or a plurality of examination jigs connected with an examination wire for conduction examination or grasping jig configured to grasp the wire harness. However, Kenji ‘534 teaches a wire harness inspection jig, a wiring board with the wire harness inspection jig, and a wire harness manufacturing device with the wiring board in which, 
[Claim 22] comprising an examination jig (inspection jig 41, Fig. 7) connected with an examination wire for conduction examination of the wire harness, wherein the connection component of the subassembly is connected with the examination jig (the inspection jig 41, a connector is placed on the connector receiving portion 45, and the operation lever 43 is operated to bring the continuity test portion 44 closer to the connector placed on the connector receiving portion 45, para. [0010]).

[Claim 23] wherein the examination jig includes a cancellation mechanism (link mechanism connects the operation lever 43 and the continuity test section 44 to each, the operation lever 43 is rotated, the continuity inspection unit 44 is slid by the link mechanism so as to come into contact with and separate from the connector receiving unit 45, para. [0009]) configured to cancel a state of mechanical connection with the connection component.

[Claim 24] further comprising: a plurality of the examination jigs (a plurality of the testing jigs 41, para. [0041]); and a terminal mount (connector receiving portion 45, Fig. 7, continuity test portion 44 is supported by the side wall 46 so as to be able to come into contact with and separate from the connector receiving portion 45 para. [0008]) that is connectable with a device for the conduction examination, wherein the examination wire is connected with the terminal mount.

[Claim 25] further comprising a grasping jig (binding tool 16b, Fig. 6) configured to grasp the wire harness, wherein the grasping jig includes a cancellation mechanism configured to cancel a grasping state of the wire harness.
Therefore, in view of the teachings of Kenji ‘534, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the wire harness manufacturing device of Kenji ‘516 to add a plurality of inspection jigs 41 to connect with an examination wire for the conduction examination including a link mechanism connects with an operation lever 43 and the continuity test section 44 and having a connector receiving portion, a binding tool 16 to grasp the wire and to release the mechanical connection while manufacturing a wire harness. 
 					Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Prior art of record Kenezuka (US 20010020531) teaches an inspecting jig for a wire harness adapted to hold a connector of the wire harness ensuring electrical continuity of the wire harness with terminals, when the wire harness is subjected to continuity inspection.
Prior art of record Izumi (US 20010019478) teaches a wiring harness producing method, a subassembly device, a cover board, a wire laying board and an apparatus for producing a subassembly
	Prior art of record Mori (US 5535788) teaches a wire harness holding device, and wire harness holding mechanism and method for using the wire harness holding device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K ABRAHAM whose telephone number is (571)270-1087. The examiner can normally be reached Monday-Friday 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE K ABRAHAM/Examiner, Art Unit 3729                                                 
                                                                                                                                                       /PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729